Title: To George Washington from Brigadier General John Morin Scott, 30 November 1776
From: Scott, John Morin
To: Washington, George



Sir
Camp at Haverstraw [N.Y.] Novr 30th 1776

By express last Ev’g from General Heath I received an Extract of a Letter from head Quarters to him dated 27th instant in which it is mentioned that your Excellency is assured of my Exertions to influence my Troops to continue in Service with General Heath 15 or twenty days longer—You have doubtless, Sir, been apprized by that Gent. of the Reason of my coming hither. But least it should be otherwise, give me Leave to mention, that on Application to him, by Colonel Hay of this place a Gent. uncommonly spirited in the public Cause representing the exposed State of this part of the Country by reason of the Vicinity of the Enemy, and the great Number of Tories between this & the Enemies Army, he [Heath] tho’t proper to consult with his Brigadiers on the Subject, who advised him to throw a Body of Troops across the River. This measure being approved by him, he inquired what Troops should be sent upon which I offered my Service with my Brigade. On the 25th in the Ev’g I received my Orders for crossing “to cover the Stores on this Side of the River and to prevent the Advances of the Enemy into the passes of the Highlands should they attempt it.” Early in the Morning I moved, arrived here about the Middle of the day; and on Inquiry found Colonel Hays fears too well grounded. Therefore after making The necessary disposition of the Troops, and on considering that the few remaining days of Service would put it out of my power to answer the End for which I came, I immediately wrote a most pressing Letter to our Convention requesting them to conjure the Troops in the strongest Terms to continue one month longer in the Service, and to offer them a gratuity to induce them to do it, However before my Letter reached the Convention, they had taken up the Subject as You will see by No. 1 inclosed which came to hand next day. The Convention however on receipt of my Letter came to the Resolves No. 2. Upon Receipt of them I paraded the Brigade, formed them into a Circle; & from the Center published the two Sets of resolves & in the best and most animated manner I could, urged a Compliance with them. I then retird and left them to free Consultation; and on my return, desird the Officers, who chose to continue with me in the Service, to join me in the Center, at the same Time offering my Months pay to the Noncommissioned & privates as a further Encouragement

to them to follow the Example of their Leaders. All the Commissioned Officers present except five Capts. & Subs. & two adjutants immediately joined me—This circumstance gave me flattering hopes—but, Alas Sir, I have been deceived; for upon ordering the Officers to bring me in returns of those who are willing to continue which they have done I am convinced that I cannot retain 30—However I shall immediately put the passage of the Letter above alluded to into Brigade Orders, hoping that your Excellency’s Application & the short Term you propose may have the desired Effect.
You will be waited upon, Sir, by some of my Officers with their Abstracts. I am sorry to inform, that the Detention of their pay has been made a great Handle by the Leaders of the Opposition. I therefore earnestly beseech your Excellency to dispatch the Warrants, as the men Will wait till the Officers return, and they are directed to ride Night & day—I take the Liberty to inclose the Abstracts for myself & Major Fish on which I beg your Excellency’s Warrant. I am Sir with the greatest respect Your Excellency’s most obedient Servt

Jno: Morin Scott

